Citation Nr: 1724560	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability. 

2.  Entitlement to a rating in excess of 30 percent for a service-connected right foot disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to May 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2004 and October 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board, in a November 2008 decision, denied the above-referenced issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's November 2008 decision.  Those matters were remanded to the Board for readjudication in accordance with the JMR.  

In March 2010, the Board remanded the case for additional development.  In October 2013, the Board issued a decision denying the Veteran's appeal as to the issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability, a rating in excess of 30 percent for a service-connected right foot disability, and a compensable rating for a service-connected left foot disability.  At that time, however, it had not yet ruled on the Veteran's September 2013 request for an extension of time.  The Board's October 2013 decision thus constituted a denial of due process and required vacatur; and in August 2014, the request for an extension of time.  In October 2014, the Board vacated the October 2013 decision, granted a 10 percent rating for the service-connected left foot disability, and remanded the issues of entitlement to service connection for hypertension, to include as secondary to a service-connected right foot and/or left foot disability, and a rating in excess of 30 percent for a service-connected right foot disability for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a April 2017 Board decision, the Board remanded the issues of entitlement to a higher disability rating for degenerative disc disease of the lumbar spine, left ankle strain, a left hip strain, and a left knee strain for further development.  As the RO has not had the opportunity to complete the requested development in accordance with the Board's remand, these issues are not fully developed for appellate review and the issues will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hypertension and a higher disability rating for a service-connected right foot disability.  The Board finds that there is no substantial compliance with the directives of the prior October 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA examination in December 2014 for his claimed hypertension as the previous May 2009 VA examination did not consider that the Veteran asserts that it is his foot pain, and not simply his orthopedic problems in the feet, that have caused his hypertension.  The December 2014 opinions, however, are not adequate as they are conclusory and lack rationale supporting the conclusions reached.  The examiner opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service-connected condition based on the rationale that hypertension is an independent, inheritable condition, unrelated to chronic pain disorders and though the Veteran complains of daily pain, his blood pressure (BP) is very well-controlled.  The examiner also opined that the Veteran's claimed condition/diagnosis is not at least as likely as not aggravated beyond its natural progression by his chronic foot pain as there is no evidence of aggravation of blood pressure by chronic foot pain, and his BP remains well-controlled on single medication in spite of report of chronic foot pain.  The Board finds that the reasoning provided is inadequate, specifically as it relates to aggravation.  The examiner noted that the Veteran's blood pressure was well controlled with medication.  However, the examiner failed to explain why just because the Veteran's BP is well-controlled by medication negates a finding of aggravation.  Therefore, another opinion is necessary.

In October 2014, the Board referred the issue of entitlement to a rating in excess of 30 percent for a service-connected right foot disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this special consideration.  Although the RO since has carried out a significant amount of development following that Board remand, the RO has not directed referral of this claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for the instructed special consideration.  Therefore, the Board must again remand this issue.  

The Veteran's most recent VA treatment records are dated in December 2015.  There is no indication that he has ceased VA treatment.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records dated since December 2015.  If these records are not available, a negative reply is required.

2.  Then, the Veteran's claim file must be forwarded and reviewed by a different VA examiner than the one who conducted the examination in December 2014 for a a new etiology opinion.  No examination is required unless the examiner deems it necessary.  

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his pain related to his service-connected disabilities, which include the right and/or left foot, left ankle, left knee, left hip, and spine.  As a clear and separate response, indicate whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his pain related to his service-connected disabilities.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements of continuity of symptomatology.  A complete rationale for any opinion offered must be provided.

The examiner must provide a complete rationale for all opinions expressed.  In so doing, the examiner should discuss the December 2014 VA opinion which reasoned there was no showing of aggravation of hypertension because it was well controlled with medication.  The examiner is asked to explain why the fact that hypertension is well controlled with medication negates a showing of aggravation by the chronic pain.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Refer the Veteran's claim of entitlement to a rating in excess of 30 percent for a service-connected right foot disability to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b).

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

